Citation Nr: 0327427	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-12 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
thumb strain.

2.	Entitlement to service connection for residuals of a wart 
removal of the right
hand. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from July 1978 to July 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2000.  This matter was 
originally on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California. 

The veteran filed a claim for compensation benefits in July 
2001.  In correspondence dated in February 2002, the RO 
sought from the veteran clarification of whether or not the 
veteran was seeking service connection for burns.  The letter 
was sent to an old mailing address rather than the current 
address of record.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
currently diagnosed with a chronic right thumb disorder that 
first manifested during service.

2.  The competent medical evidence shows that the veteran 
currently has a residual scar over the palmar thenar aspect 
of his right hand as the result of the removal of a wart 
during service. 


CONCLUSIONS OF LAW

1.  Residuals of a right thumb injury were incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  A residual scar in the palmar aspect of the right thenar 
eminence from a wart excision was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the veteran's claims in order to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) which was enacted 
during the pendency of this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In correspondence dated in July 2002, the RO provided the 
veteran with notice of the VCAA, VA's duties under the VCAA, 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims.  
The RO also advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO readjudicated the veteran's 
claims, confirmed the prior denial, and issued a Supplemental 
Statement of the Case (SSOC) in August 2002.  In the August 
2002 notice of SSOC, the RO gave the veteran the opportunity 
to make any comment desired within 60 days, concerning the 
SSOC.  The notice and a copy of the SSOC was mailed to a 
street address that included apartment "#2" rather than 
"#12."  There is no indication that on this occasion, the 
veteran did not receive the notice and SSOC as both items 
were not returned to the RO as what occurred when prior 
attempts to provide the veteran with notice of the VCAA 
resulted in returned mail.  Moreover, the October 2002 VA 
Form 646 from the service representative indicated that the 
veteran could not produce any new evidence for his claims and 
none would be submitted.  Based on the foregoing actions, the 
Board finds that the RO complied with the Board's Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board developed the 
case to afford the veteran a VA examination and to obtain a 
medical opinion on the identity and etiology of any right 
hand disorder that may be present and related to a right 
thumb strain and/or wart removal of the right hand that 
occurred during service.  The veteran was examined in March 
2003, and the report of that examination has been associated 
with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.          § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held, in part, that 38 C.F.R.  § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  The 
March 2003 VA examination report has not been considered by 
the RO.  Based on the Board's assessment that a full grant of 
the benefit sought on appeal is warranted, the Board will not 
remand the matter for the RO's initial consideration of the 
additionally obtained evidence in the absence of a waiver of 
jurisdiction from the veteran.  

Service medical records show that the veteran presented at a 
clinic with complaints of pain in the first digit of his 
right hand in November 1979.   The veteran reportedly jammed 
his right thumb a few weeks earlier.  An examination revealed 
that the metacarpophalangeal joint was markedly swollen and 
tender.  An x-ray examination revealed subluxation.  A 
January 1980 record noted a sprained right thumb.  The 
veteran had a wart removed from the palm of his right hand in 
March 1981.  Clinical records dated in April 1981 reflected 
that the veteran had had three treatments and the wart was 
level to the skin and extended deep into the hand.  He 
complained of pain with gripping objects.  The wart was 
excised in April 1981.  The veteran was placed on a temporary 
limited profile due to limited use of his right hand.  
Subsequent clinical records dated in April 1981 reflect 
continued complaints of pain and tenderness in the right 
hand.  In May 1981, the remaining sutures were removed from 
the right hand and it was noted that some tenderness 
remained. Gentle use of the hand was advised.  A June 1981 
record noted that the veteran was to remain on a limited 
physical profile due to his right hand until November 1981. 
In March 1982, the veteran complained of pain between the 4th 
and 5th "metarsal" for several months.  An assessment of 
tendonitis was noted.  The April 1982 separation examination 
report noted no defects associated with the right hand.  
There were no complaints referable to the right hand noted on 
the veteran's separation Report of Medical History.   

The March 2003 VA examination report shows that the veteran 
reported a history of multiple traumas to his right thumb 
while playing basketball during service.  He reported that on 
a couple of occasions he was treated with traction and 
removed from play until his symptoms improved.  He indicated 
that he noticed swelling after the repeated injuries, but 
continued to play basketball.  He related that he never 
underwent any surgery or received any shots.  He stated that 
he always had a certain amount of pain but played through the 
pain.  He maintained that he still experienced right thumb 
pain when he separated from service, but over recent years it 
had worsened.  He currently complained of pain, swelling, 
numbness, weakness, and fatigue in the metacarpophalangeal 
joint.  The veteran also reported the history of the wart he 
had removed from the palmar thenar aspect of his right hand 
during service. 

The physical examination revealed such positive findings as 
an angular deformity of the right first metacarpophalangeal 
joint, apex radial angular deformity, measuring approximately  
40 degrees.  He clearly had an incompetent radial collateral 
ligament at that thumb metacarpophalangeal joint and the 
thumb would open up on the radial side to approximately 60 to 
70 degrees with the metacarpophalangeal joint flexed at 90 
degrees and full extension.  He had some crepitus of that 
joint with passive range of motion.  His ulnar collateral 
ligament was quite stable, but he had a chronic subluxation 
in the ulnar direction at the metacarpophalangeal joint.  He 
had full flexion and extension of the interphalangeal and 
metacarpophalangeal joints.  All of the other fingers and 
joints of the right hand were nontender and asymptomatic.  
The physical examination also revealed a 2 cm by 3 mm 
longitudinal scar in the palmar aspect of the right thenar 
eminence.  X-rays of the right hand revealed chronic 
subluxation of the metacarpophalangeal joint with the 
proximal phalanx subluxed in the ulnar direction on the 
metacarpal.  There were some early degenerative changes on 
that joint but overall the joint space was fairly well 
preserved.  The examiner noted an assessment of incompetent 
radial collateral ligament of the first metacarpophalangeal 
joint of the right thumb with chronic subluxation.  He opined 
that the right thumb disorder was likely secondary to 
repeated trauma as described by the veteran.  The examiner 
also noted an assessment of status post wart excision of the 
right hand.  He opined that the problem with the right first 
metacarpophalangeal joint was not likely secondary to wart 
removal.  
  
The competent medical evidence shows that the veteran is 
currently diagnosed with a chronic right thumb disorder and 
status post wart excision of the right hand.  The service 
medical records document complaints of and treatment for a 
sprained right thumb as well as document that the veteran had 
a wart removed from the palm of his right hand.  According to 
the March 2003 VA examiner, the currently diagnosed chronic 
right thumb disorder is likely related to symptomatology 
first shown in service.  The VA examiner's opinion is 
definitive and based on review of the claims file and is 
found to be persuasive when considered with the rest of the 
evidence of record.  There is no medical evidence to the 
contrary.  For the reasons and bases provided above, the 
Board concludes that the evidence of record supports the 
veteran's claim.  Accordingly, service connection for 
residuals of a right thumb strain is warranted.  

Although the March 2003 VA examiner noted that no problems 
associated with the right first metacarpophalangeal joint 
were attributable to the wart the veteran had removed during 
service, the physical examination did reveal a residual scar 
from the wart excision.  VA's Schedule for Rating 
Disabilities assigns a separate evaluation for scars on the 
basis that scars are productive of distinct and separate 
symptoms.  Accordingly, service connection for a residual 
scar in the palmar aspect of the right thenar eminence from 
the wart removal is also warranted.   



ORDER

Service connection for residuals of a right thumb injury is 
granted.

Service connection for residual scar in the palmar aspect of 
the right thenar eminence from a wart removal is granted. 



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



